GiveN, Judge,
dissenting:
In the very recent case of State v. Taft, 143 W. Va. 106, 100 S. E. 2d 161, we held that evidence of general reputation of a premise was admissible in a proceeding to abate a nuisance, for the purpose of “establishing guilty knowledge on the part of the owner of the premises”. It is significant, of course, that the holding was limited *468to “guilty knowledge” of the owner. However, I am unable to conceive of any justifiable basis for the distinction seemingly attempted to be drawn from the facts in the instant case, necessitating a different result. The statute, quoted in the majority opinion, makes the “place where alcoholic liquor is manufactured, sold, stored, possessed, given away, or furnished contrary to law”, a common and public nuisance. Therefore, the maintaining of such a “place” is the essential element of the violation and, even under the authorities quoted in the majority opinion, the reputation of the place where the offensive act was committed, “being an essential element of the offense”, is clearly “admissible in evidence”. An examination of the authorities cited in support of the texts quoted in the majority opinion will, I believe, leave no doubt that such reputation evidence of such a place is usually admitted.
The majority appears to find support in the existence of a statute, Code, 61-8-5, relating to the operation of houses of ill fame. That statute makes it a violation for “any person” to keep a place for certain purposes declared illegal, and the violation or the illegal act by the person must be proved. Without such a statute, the reputation of the person or place could not be admitted because of the general hearsay rule. Under the statute, the reputation of the “person or persons who reside in or frequent same”, as well as of the “house, place, building, hotel, tourist camp, or other structure”, is made admissible. But the fact that the statute makes such reputation evidence admissible in such a different situation does not bring me to the conclusion that the general rule as to the admissibility of reputation evidence as to a person should be extended to the reputation of a “place”, especially where the character of the place is the essential element of the offense.
Being of the views indicated, I respectfully dissent.